 Case 2:20-cv-12600-SJM-APP ECF No. 5, PageID.43 Filed 12/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MICHIGAN GEOSEARCH, INC.,
                                                Case No. 2:20-cv-12600
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
v.

TC ENERGY, INC.,

             Defendant.
                                      /

                             ORDER TO SHOW CAUSE

      On September 22, 2020, Plaintiff filed the complaint. ECF 1. Plaintiff was

required to serve Defendant by December 21, 2020. See Fed. R. Civ. P. 4(m). There is

no evidence on the docket that Plaintiff has served Defendant. The Court will

therefore order Plaintiff to show cause why the Court should not dismiss the case

without prejudice for failure to timely serve Defendant.

      WHEREFORE, it is hereby ORDERED that Plaintiff must SHOW CAUSE

in writing no later than January 4, 2021 why the Court should not dismiss the case

for failure to timely serve. Failure to show cause will result in the case's dismissal

without prejudice.

      SO ORDERED.

                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
Dated: December 23, 2020




                                            1
 Case 2:20-cv-12600-SJM-APP ECF No. 5, PageID.44 Filed 12/23/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 23, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         2
